DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.

Applicant’s Response to Final Office Action
Applicant’s amended claims and remarks are responsive to the final office action dated 27 June 2022.

Examiner’s Response to Amendment
Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response.


Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 
Applicant’s amendment has excluded the species cited in the previous office action from the scope of the generic claims. The search has been further extended to encompass those species cited in the prior art rejections below. The search has not been extended unnecessarily to cover all nonelected species. 

Status of the Claims
Claims 1, 3-6 and 19-20 are pending and rejected. 
Claims 2 and 18 were cancelled by the Applicant. 
Claims 7-17 and 21-22 are pending but withdrawn from consideration as drawn to non-elected subject matter


Claim Interpretation
[1] Independent claims 1 and 19 each list the same chemical formula which shows a phenyl group as the “D” ring:

    PNG
    media_image1.png
    377
    345
    media_image1.png
    Greyscale

However, the definition of the D ring in both claims is “wherein D is a 6 member aryl or heteroaryl”.
The D ring is therefore not limited to a 6 member aryl (phenyl ring) but can also comprise ring heteroatoms and be any 6-membered heteroaryl such as a pyridine, pyrimidine, pyrazine, etc.
The Examiner notes that a number of species are listed in dependent claim 3 which have a 6-membered heteroaryl group as the D ring (compounds 15, 22-23, etc) and that these species are within scope of independent claim 1 in view of this claim interpretation.

[2] The claims recite a structural formula wherein the substituent groupings RD1-RD3, RA1-RA5, and RE1-RE5, are attached to the corresponding D, A and E ring moieties.  These designations are interpreted consistently with the specification as representing from 0-5 (or 0-3 in the case of RD1-RD3) independent attachments of the listed options for each group to the designated ring moiety.  The groupings do not represent, for example as for the RD1-RD3 grouping attached to the D ring, the attachment of an RD1 to an RD3 group, but rather that up to 3 RD1-D3 moieties are independently attached to the D ring.

Claim Objections
Claims 1 and 19 are objected to over informal issues as follows:
[1] Both claims 1 and 19 show the groups “RD1-RD3” attached to the “D” ring of the formula (shown above).  However, the inconsistent term “RD1-RD5” appears at least twice in each claim.  First in the statement “wherein any of the RD1-RD5, RA1-RA5, and RE1-RE5 substituents are of formulas…” and second in the proviso statement “wherein RD1-RD5 are not alkoxy groups”.  The Examiner suggests that all occurrences of the term “RD1-RD5” be replaced with “RD1-RD3” for clarity and consistency.

[2] Claim 19 lists limitation “(iii)” as follows:
“(iii) A is a 6 member aryl with an OH substituent or heteroaryl and E is absent”
The Examiner suggests that the limitation be amended as follows in order to clarify that the term “6 member” applies to both the aryl and heteroaryl options:
“(iii) A is a 6 member aryl with an OH substituent or a 6 member heteroaryl and E is absent”.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1 and lists species, which are outside the scope of the genus of compounds according to the listed formula.  There is insufficient antecedent basis for these limitations in the claims.
The scope of independent claims 1 and 19 is limited by the phrase: “wherein at least one RE1-E5, when present, is not H”.
This proviso is interpreted as requiring that any claimed compound having a bicyclic A/E ring system be substituted with at least one non-hydrogen group at the “right-side” E ring moiety of the bicyclic system, see page 5 of the previous office action.
A number of compounds present in claim 3 remain outside the scope of independent claim 1 since they have an unsubstituted E ring and are excluded by the proviso.  See at least compounds 54 (p. 14), 247 (p. 17), 81 (p. 18), 87 (p. 19) and 88 (p. 20), identified by the Examiner (shown below).  
Each of these compounds is excluded from the scope of claim 1:

    PNG
    media_image2.png
    205
    486
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    280
    550
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    206
    458
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    198
    470
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    300
    478
    media_image6.png
    Greyscale

There may be other claim 3 species outside the scope of the claim 1 genus. 
Applicant should carefully review the structural formulae of claim 3 to ensure that all of the structures are within the scope of the claim from which it depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites species which fall outside the scope of the genus of claim 1.  See the 112b rejection above.  Therefore the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
[1] Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (GB1080246A, listed on PTO-892 dated 03 February 2022).
See the compound of example 6 disclosed at lines 13-15 of page 3 as “5-methyl-2-(m-thiocarbamoylphenyl)benzothiazole”.

    PNG
    media_image7.png
    90
    1036
    media_image7.png
    Greyscale

The structure of this compound as it appears in the corresponding Chemical Abstracts STN record for the reference as RN 17930-14-2 is shown below for clarity:

    PNG
    media_image8.png
    295
    624
    media_image8.png
    Greyscale

This compound falls into the scope of the Markush genus of the formula of independent claim 19 wherein D is 6-membered aryl and (i) A is 5-membered heteroaryl and E is 6-membered aryl; X is S; RD1-RD3 and RA1-RA5 are H or absent and RE1-RE5 is J and J is C1 alkyl.
The reference discloses that a sample of the compound is combined with ethanol.  The Examiner asserts that this meets the limitations of the “composition" of examined claims 19-20.  See also claim 14 on page 4 which discloses pharmaceutical compositions.

[2] Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruggeri (US 2008/0167371).  
See at least the compound disclosed as Comp. No. 1A-06 in table 1A on page 21.  The compound is also described as Ex. No. 1A-06 in the tabular compilation of bioassay data with the name “3′-hydroxy-4′-{[(3-methylbutyl)amino]-methyl}biphenyl-3-carboxamide”.  The structure of this substance according to art recognized nomenclature and consistent with the entries for the structural parameters in table 1A is shown below:

    PNG
    media_image9.png
    144
    378
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    379
    957
    media_image10.png
    Greyscale

The compound falls into the scope of the Markush genus of the formula of independent claim 1 wherein D is 6-membered aryl; (iii) A is 6-membered aryl with an OH substituent and E is absent; X is O; RD1-RD3 is -J and J is H; there are two RA1-RA5 groups, one is –J and J is -OH and the other is -J1-J2 wherein J1 is (CH2)-NH-(CH2)2- and J2 is C3 alkyl (isopropyl).
The compound is tested in the bioassays of the table at page 55, which assays are described at page 54.  Paragraph 264 on page 54 discloses that the test compounds were provided as DMSO solutions in order to carry out the tests.  The Examiner asserts the disclosed DMSO solution of compound 1A-06 meets the limitations of the “composition" of examined claims 1 and 4-6 since DMSO represents a pharmaceutically acceptable carrier and the solution can be used for either oral administration or injection.

PTO-892 Form
US 20220072142 and US 20220288217 are publications of related applications with Inventor and/or Applicant in common with the examined application and are cited for completeness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625